UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                                Plaintiff,
                                                                 19-CV-11410 (CM)
                        -against-
                                                                 ORDER OF DISMISSAL
CITY OF NEW YORK (HRA); UNITED                                   UNDER 28 U.S.C. § 1651
STATES SD COURT; FED EX; NYC MTA,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         On November 7, 2019, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Frost v. City of New York (HRA), ECF

1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). Plaintiff files this new pro se case, seeks IFP status, and

has not sought leave from the Court. The Court dismisses this action without prejudice for

Plaintiff’s failure to comply with the November 7, 2019 order.

         The Clerk of Court is directed to assign this matter to my docket, transmit a copy of this

order to Plaintiff, 1 and note service on the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       December 17, 2019
             New York, New York

                                                               COLLEEN McMAHON
                                                           Chief United States District Judge



         1
             Plaintiff has consented to receive electronic service.
